Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 13, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142691                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PAGEANT HOMES, INC,                                                                                       Brian K. Zahra,
           Plaintiff-Appellant,                                                                                        Justices


  v                                                                  SC: 142691
                                                                     COA: 293359
                                                                     Ingham CC: 07-001867-CH
  WILLIAM E. BRADLEY, WILLIAM WILFORD,
  and PATRICIA WILFORD,
             Defendants,
  and
  DEUTSCHE BANK NATIONAL TRUST,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 20, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals.
  The record below reflects that plaintiff Pageant Homes, Inc.’s arguments on appeal
  encompassed the issue of whether its lien was discharged because an affidavit of payment
  was filed under MCL 570.1203(1) [repealed by 2010 PA 147, now codified at
  MCL 570.1118a(1)]. The Court of Appeals erred in holding otherwise. We note, in this
  regard, that the statutory qualification contained in § 1203(1), “to the extent payments
  have been made,” has been held to protect a property owner only up to the amount of the
  payment. See DLF Trucking, Inc. v Bach, 268 Mich App 306, 311-312 (2005). We
  REMAND this case to the Court of Appeals for further proceedings not inconsistent with
  this order, and for consideration of the issues raised by the parties but not addressed by
  that court during its initial review of this case.

           We do not retain jurisdiction.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 13, 2011                       _________________________________________
           p0706                                                                Clerk